Case 9:18-cv-80176-BB Document 359-2 Entered on FLSD Docket 12/27/2019 Page 1 of 4




                          EXHIBIT 2
Case 9:18-cv-80176-BB Document 359-2 Entered on FLSD Docket 12/27/2019 Page 2 of 4
                                 BOIES


   BSF                           SCHILLER
                                 FLEXNER


                                                                                                                 Partner Ref: Matthew Getz

                                                                                                                        Our Ref: 15000.0056

                                                                                                                          4813-2132-1134V.1

   6 December 2019



   PRIVATE AND CONFIDENTIAL



   SCA Ontier LLP

   Halton House

   20-23 Holborn
   London

   EC1N 2JD

   FAO: Paul Ferguson and Nicholas Dawson


   Your Ref: PF/ND/ANG3.3
   Our Ref: 15000.0065



   By Email: Paul.ferguson@scaontier.com / Nicholas.dawson@scaontier.com




    Dear Sirs



    Re:         (1)   Personal Representative of the Estate of David Kleiman and (2) W&K Info Defense
                Research LLC -v- Ms Ramona Watts Claim No. CL-0219-000969, Commercial Court (QBD)


    1.          We refer to your letter dated 5 December 2019.


    Costs and security


    2.          While we are in principle prepared to consider paying your clients' reasonable costs, we
                consider, first, that the figures you have quoted to us are not reasonable for a single
                deposition and provision of a small number of documents if any, and, second, that only
                certain categories of spending would be reasonably reimbursable in the context of these
                proceedings.


    3.          We had hoped that you would supply a reasonable figure. Since you have failed to do so, we
                set out the Applicants' position here. The Applicants will pay for the following costs in addition
                to the statutory costs to Ms Watts of travelling to and attending the deposition:


                (a)        Reasonable costs incurred by a single lawyer representing Ms Watts to attend the
                          deposition.


                (b)        Costs incurred by Ms Watts's lawyers in advising her in relation to complying with
                           the Order, limited to 2 fee earners spending no more than 4 hours each. This includes
                           without limitation all considerations as to whether she should comply with or seek
                           to set aside the Order.



                                                  BOIES SCHILLER FLEXNER (UK) LLP

                      5 New Street Square. London EC4A 3BF | (t) +44 (0)20 3908 0800 | (f) +44 (0)20 3908 0801 j www.bsfllp.com
Case 9:18-cv-80176-BB Document 359-2 Entered on FLSD Docket 12/27/2019 Page 3 of 4

    BSF
           (c)      Pending provision of a detailed estimate of these costs:


                    (i)      Costs incurred by Ms Watts's lawyers in assisting Ms Watts with the search,
                             retrieval and provision of documents pursuant to paragraphs l(d)-(f) of the
                             Order.


                    (ii)     Costs incurred by a pre-approved e-discovery vendor in assisting Ms Watts
                             with the search, retrieval and provision of documents pursuant to
                             paragraphs l(d)-(f) of the Order.


   4.      Regarding security, we consider it premature to discuss this topic until we have reached
           agreement on the type and quantum of costs for which the Applicants will be responsible.


   5.      Finally, regarding costs, note that it is the Applicants' intention, should they prevail in the SDF
           Proceedings, to recoup any costs paid on behalf of your clients in the English proceedings,
           through the cost-reversal provisions of the relevant US legislation. Since your client is married
           to the Defendant, this means that her family will ultimately be paying back any costs received
           from the Applicants.


   The date of the examination


   6.      We welcome your confirmation of the date of 16 January 2020 for the deposition of Ms Watts,
           and we agree to that date.


   Deposition topics


   Paragraph 1(a) of the Order


    7.      In the United States, where civil trials are heard before juries, these topics are customary and
            necessary to help the jury understand how to treat a witness's testimony, including his or her
            reliability and trustworthiness. Since the deposition is for the purpose of US proceedings, it is
            immaterial whether such evidence is normally provided in this jurisdiction (and in any event,
            lay witnesses frequently do provide such background testimony without demur).

    8.      Therefore, the Applicants reserve their right to ask questions on these topics. However, they
            will agree to confine their questions to those which are necessary and customary for juries in
            the United States to assess a witness and understand her character.


    9.      Regarding timing, the Applicants do not expect this will take longer than 30 minutes, but
            reserve their right to extend the questions if necessary for the above purposes. The Applicants
            will not provide a list of questions in advance. Indeed, doing so would defeat the purpose of
            an oral deposition.


    Paragraph 1(b) of the Order


    10.     This paragraph relates to all statements made by Dr Wright, whether oral, written (in any
            form) or otherwise. The Applicants must have the right to ask Ms Watts about written
            statements made by Dr Wright, including without limitation as to what she understood them
            to mean.




                                                       -2-
                                                4813-2132-1134v.l
Case 9:18-cv-80176-BB Document 359-2 Entered on FLSD Docket 12/27/2019 Page 4 of 4

   BSF
   Paragraph 1(c) of the Order


   11.     The Applicants consider this paragraph is clear: Ms Watts is to be asked about her knowledge
           of the topics listed, regardless of the manner in which or source wherefrom she gained the
           knowledge.


   12.     It is not customary to provide documents in advance of a deposition, and the Applicants will
           not do so. Nor, as noted above, will they provide questions in advance.


   The Watts Documents


   13.     The Applicants note that you have identified one additional source of evidence that may
           contain responsive documents, and note your proposal to discuss appropriate search terms.

   14.      Before responding to your proposal at paragraphs 26-29, the Applicants would need an
           estimate from you of the size of the data in the email account which will be subject to search.
            Please provide that estimate as soon as practicable.


   15.      We look forward to hearing from you.


   16.      All of our clients' rights are reserved.




   Yours faithfully


                                     sffa, [U-fcJ
    BOIES SCHILLER FLEXNER (UK) LLP




                                                         -3-
                                                  4813-2132-1134V.1
